Pannell, Judge.
1. Where a radio broadcasting business conducted by a partnership is operated in' the trade name of “Sawnee Broadcasting Company,” and the duly authorized manager of said business enters into a contract with another for the furnishing of news service to the radio broadcasting station for a period of 5 years, which contract purports to *56show the business as “Sawnee Broadcasting Company, a Georgia corporation,” but it does not appear that the contract was entered into in contemplation of the formation of a corporation, and during said period one of the partners buys out the others and “incorporates the business” using the same name as the trade name with the abbreviation “Inc.” added, and the corporation receives and pays for services under the contract, and the corporation is subsequently dissolved, and the business, using the name “Sawnee Broadcasting Company,” continues to operate the business as a sole proprietorship by the sole stockholder, who subsequently breaches the contract by failing to pay for services, the corporation is not liable therefor. Taylor Lumber Co. v. Clark Lumber Co., 33 Ga. App. 815 (1, 2) (127 SE 905).
Submitted May 8, 1968
Decided June 24, 1968.
Hester & Hester, Frank B. Hester, Bichard M. Hester, for appellants.
Bert N. Garstin, for appellee.
2. The verdict against the only resident defendant being unauthorized, the verdict against the individual, not a resident of the county, was also unauthorized. Hamilton v. DuPre, 111 Ga. 819 (2) (35 SE 684); Central of Ga. R. Co. v. Brown, 113 Ga. 414 (3) (38 SE 989, 84 ASR 250); Rounsaville v. McGinnis, 93 Ga. 579 (21 SE 123). Nothing to the contrary was ruled in Burger v. Noble, 81 Ga. App. 759 (59 SE2d 761), where, after verdict in favor of the resident defendant, the nonresident defendant moved for a new trial and was held to have consented to jurisdiction of the court. It follows, therefore, that the trial court erred in overruling the joint motion of both defendants for new trial on the general grounds only.

Judgment reversed.


Jordan, P. J., and Deen, J., concur.